Citation Nr: 1430297	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 

THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was previously before the Board in August 2012.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders as to the issue of entitlement to service connection for an acquired psychiatric disorder which is decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issues of entitlement to service connection for a back disability and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

An acquired psychiatric disorder was not shown during active service, and the competent evidence is against a finding of any etiological relationship between a current acquired psychiatric disorder and active service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.384 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's claims in a letter sent to the Veteran in August 2008.  

Regarding the duty to assist, the RO has obtained available service treatment records (STRs), service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records.  

In the present case, the evidence shows that the Veteran's complete STRs are unavailable; indeed, a May 2012 VA memorandum determined that such records were unavailable for review, all efforts to obtain the information have been exhausted, and any additional efforts to obtain the records would be futile.  Therefore, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Additionally, where STRs are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  As discussed below, the Board finds that VA has met this duty.  

The appeal was previously remanded by the Board in August 2012, and this remand conferred upon the Veteran the right to compliance with the instructions therein.  See Stegall, 11 Vet. App. at 271.  The record reveals that there has been substantial compliance with the August 2012 Board remand as to the issue adjudicated herein.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In this regard, the Board notes that additional VA treatment records after November 3, 2009 have been obtained and associated with the electronic Virtual VA claims file.  A specific request was made to the Cincinnati VA Medical Center (VAMC) as required within the Board remand; however, the facility indicated in April 2013 that they had no records which were responsive to the request.  

The Appeals Management Center (AMC) also attempted to obtain private treatment records, including those specifically identified by the Veteran from Standard Plumbing Products and Cherokee Mental Health.  The AMC sought authorization from the Veteran in November 2012; however, the Veteran failed to respond and did not provide VA with the required authorization to seek such records.  

The AMC also made additional attempts to obtain the Veteran's complete STRs, including a November 2012 request to the National Personnel Records Center (NPRC).  The NPRC responded that same month that there were no STRs in their file and noted that STRs were previously furnished to the RO in August 2008.  A copy of the Veteran's personnel file was also included with the response.  In May 2013, VA determined the STRs were unavailable and the Veteran was notified that he could submit alternative forms of evidence in lieu of the STRs to help substantiate his claims; however, he did not submit any additional information or evidence.  

The remand directive to obtain the deck logs from the U.S.S. John F. Kennedy from April 1981 to December 1981 is not relevant to the claim decided herein, but is discussed further in the remand section below.  Also since the August 2012 Board remand, relevant SSA disability records have been added to the file, thus satisfying the applicable remand directive.  

Finally, VA's duty to assist does not require that the Veteran be afforded a VA examination regarding his claim of service connection for an acquired psychiatric disorder.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An acquired psychiatric disorder was not shown in active service, and there is no competent evidence of a link between a current acquired psychiatric disorder or related symptoms, and the Veteran's active service; thus, no examination is required.  See id.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed as to that issue without prejudice to the Veteran.  


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including psychoses such as schizophrenia, see 38 C.F.R. § 3.384 (2013), service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

With disability compensation claims, VA is directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that his current psychiatric disorder, variously diagnosed as bipolar disorder, depression, anxiety, schizophrenia, and PTSD, was caused by his active service.  He contends in an August 2008 statement that he suffered from psychiatric symptoms during active service, although an acquired psychiatric disorder was not formally diagnosed at that time.  

As noted above, the majority of the Veteran's STRs are unavailable; however, the Veteran's entrance examination in September 1977 indicates a normal clinical psychiatric evaluation.  The Veteran's service personnel records likewise do not indicate psychiatric problems during active service.  

Post-service private treatment records reflect that the Veteran underwent an emotional/psychological assessment in May 1995 which resulted in a follow up appointment at Cherokee Mental Health.  As noted above, VA attempted to obtain treatment records from that facility, but the Veteran did not authorize their release.  Notably, the May 1995 assessment indicates that the Veteran had no past psychiatric history.  This statement, made to a medical professional, is inconsistent with his later statement in August 2008 that he suffered from psychiatric symptoms during service.  See Fed. R. Evid. 803 (4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  Prior inconsistent statements are generally considered to diminish credibility. See Fed. R. Evid. 613.  While the Rules of Evidence are not binding in VA proceedings, they remain persuasive authority in weighing credibility.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

VA treatment records from the Cincinnati VAMC document a diagnosis of major depression in October 2001.  At that time, the Veteran reported that he had been depressed since the early 1980s and that he was first diagnosed with depression in 1999 when he was hospitalized for a week with suicidal ideation after a bad divorce.  The Veteran also stated that he did not have any problems with depression during service, although he was not sure if his marijuana use at that time helped his mood.  The Board notes that this statement is also inconsistent with the Veteran's August 2008 statement that he suffered from psychiatric symptoms during active service.  Again, the inconsistency of the Veteran's statements regarding onset of psychiatric symptoms during service, made in connection with his claim for compensation, serves to diminish their credibility and overall probative value.  See Caluza, 7 Vet. App. 498.  

The Board notes that additional treatment records were requested from Cincinnati VAMC, as the evidence of record indicates the Veteran sought treatment there as early as 2000; however, as noted above, the facility responded that they had no records responsive to the request for further records regarding the Veteran.  

In any event, VA treatment records document further psychiatric treatment, including May 2008 diagnoses of bipolar disorder, chronic depression, and anxiety.  The Veteran also participated in a residential Pyschosocial Recovery Treatment Program (PRTP) beginning in February 2009, for treatment of his diagnosed PTSD; however, he was ultimately discharged from the program in April 2010 for noncompliance.  

A January 2010 statement from a VA clinical psychologist and coordinator of the PRTP documents the Veteran's treatment for a psychiatric condition, including diagnoses of schizoaffective disorder and PTSD; however, it does not contain a nexus opinion relating the Veteran's psychiatric diagnoses to his active service.  

SSA disability records added to the file following the prior Board remand reflect that the Veteran was found to be disabled as of May 2010 due to his mental impairments, including mild cognitive disorder, PTSD, and bipolar disorder.  Notably, while these records are evidence of a current psychiatric disorder, they do not contain competent evidence relating any psychiatric disorder to the Veteran's active service.  

First, the Board finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from psychoses within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309, 3.384.  The first documented diagnosis of any psychiatric disorder is not until October 2001, when the Veteran was diagnosed with major depression, although the Veteran has reported he was first diagnosed with depression in 1999.  Moreover, the first evidence of a diagnosed pyschosis, according to VA regulation, does not appear within the record until 2009, when VA treatment records document the Veteran was prescribed medication for schizophrenia.  See 38 C.F.R. § 3.384.  Thus, the evidence of record does not demonstrate a chronic psychosis in service or within the first post-service year.  

Next, the Board finds that the weight of the evidence is against the Veteran's claim that his current psychiatric disorders were caused by his active service.  While the evidence is clear that the Veteran has a psychiatric disorder, diagnosed as various conditions, there is no competent evidence that his diagnoses are in any way related to his active service.  For example, his diagnosed PTSD is documented in VA treatment records as "PTSD from childhood trauma".  This weighs against the claim that his PTSD is related to active service.  Likewise, there is no competent evidence that his other psychiatric diagnoses are attributable to his active service.  

The Board notes that the Veteran has contended on his own behalf that his current psychiatric disorder is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge.  See Layno, 6 Vet. App. at 469.  Lay evidence may also be competent to establish medical etiology or nexus in certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, as to the specific issues in this case, an opinion as to the etiology and onset of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  Psychiatric disorders are complex in nature and are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson, 581 F.3d 1313; Jandreau, supra.  

Thus, although the Board readily acknowledges that Veteran is competent to report his psychiatric symptoms as he experiences them through his senses, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating psychiatric disorders. See Jones v. West, 12 Vet. App. 460, 465 (1999); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Accordingly, this lay evidence does not constitute competent evidence and lacks probative value.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, there is no reasonable doubt to be resolved, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for an acquired psychiatric disorder is denied.  


REMAND

Unfortunately, an additional remand is required as to the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA must fulfill its duty to assist the Veteran in obtaining evidence needed to substantiate his claims.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R. § 3.159(c).  

Following the August 2012 Board remand, the AMC requested copies of deck logs from the Naval History and Heritage Command in order to verify the Veteran's report that he injured his back during service while working with refueling crews aboard the U.S.S. John F. Kennedy between April 1981 and December 1981.  In response, the Naval History and Heritage Command provided the Command History Report for the U.S.S. John F. Kennedy (CV 67) from 1981.  They further indicated in their reply letter that their facility was willing to provide the requested records, but that they could only duplicate two months' worth of deck logs per request.  There is no indication that a follow up request was made to obtain the requested deck logs.  Therefore, the AOJ must take steps to request the identified deck logs upon remand.  

Finally, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the issue remanded herein.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180  (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, these matters are REMANDED for the following action:

1.  Contact the Naval History and Heritage Command, or any other appropriate agency, as necessary, and request copies of all accident reports and deck logs for the U.S.S. John F. Kennedy (CV 67) for the period from April 1981 to December 1981.  Please note that the facility can only duplicate two months' worth of deck logs per request.  Therefore, as multiple requests are deemed necessary to cover the specified period, multiple requests should be submitted.  All efforts to obtain the records should be fully documented.  If no such records are available, the AOJ must again provide notice pursuant to 38 C.F.R. § 3.159(e).  

2.  After completing all indicated development above, readjudicate the claims of entitlement to service connection for a back disability and entitlement to TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


